Title: To Thomas Jefferson from Edward Bancroft, 10 March 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
London March 10th 1789

Your favour of the 1st. inst. respecting the Business of Mr. Paradise came duly to hand, together with that which it inclosed. I am sorry however to say that we are now all at a stand in our steps respecting Mr. Paradise, as the House of Ibbetson, Barlow & Co. after taking a long time to consider of our proposal have absolutely refused to comply with it. This I believe they have done from a persuasion that by standing out they may obtain better terms, but I do not see how they can be gratified; because in truth  Mr. Paradise cannot offer his Creditors in general any thing which is more for their advantage, and it would be highly unfair towards the other Creditors, and dangerous to come into any private Agreement for satisfying Ibbetson &c. in preference to the rest, were it practicable; and any suspicion of our doing it, would put all the rest in to very ill humour. This I have strongly perceived by intimations which several of them have already given me. I shall make one effort between this and Fryday to convince Ibbetson &c. of the uselessness of their standing out; and if this should fail, we must then determine whether any thing else and what can be done. I perceive though Mr. Paradise accords with the Idea of three Trustees among his own Friends he has forgotten to point out any one for that trust.—I have never received a single Line from Adml. Paul Jones since he first went to Russia, and from a variety of Circumstances with which it would be improper to trouble you, I have no money unemployed, nor any certainty of any for some time to come. I do indeed expect to receive a considerable Sum before the Summer is over, but that will be too late to answer the demand in question, and besides it would be improper for me to take certain engagments on uncertain expectations. I should however be very sorry at the same time that Adml. Jones’s Commissions should remain unexecuted for want of money, if they are of such a nature as that he would thereby suffer any considerable detriment. Of this question you will be best able to judge: probably the Objects may not be all of equal importance, and in that Case though in fact I can not at present spare any money with out much inconvenience, yet if there should be a part of these Commissions which you think cannot be suspended until your return, with out considerable Inconvenience to the Adml. I will, though it should embarrass me, accept your Bills for such part; only remarking that the smaller their amount and the more distant the time of Payment, the less inconvenient they will prove to me.
It now remains that I should Answer that part of your Letter which relates to Mr. Deane. That unhappy man two or three years ago became very much attached to a woman here in the line of Prostitution, and was mislead by her to take the lease of a House in Rathbone Place and assign it over to her and to lend or give her some money which he borrowed to buy her Furniture, for a part of it, and to become a security for some more furniture which she bought. Her Plan as she pretended was to let Lodgings, and after some time Deane himself was induced to take her second Floor, where he staid until he had spent on or with her all the money  he could borrow, and was arrested for the Furniture which he had become security for. She then made him give her his watch and other things to pawn to pay the Arrears of Rent due to the Landlord of the House; and being thus Stript of almost every thing, his distress of mind, and the inebriety into which he Plunged to escape reflection, brought on him a disorder, which soon produced a total loss of the Powers of his body and mind, insomuch that he could not remember any thing a single minute, nor use either his hands or feet. In this destitute helpless situation the woman became Anxious to get him out of the house and to do it she introduced a French man by the name of Foulloy, who she pretended to have been formerly married to. Dr. Jefferies and I had been led by compassion daily to visit Deane, and assist him with advice, medicins, and money for his subsistence; and soon after the French man had been introduced we were desired to remove Deane to another Lodging, and told that if we delayed doing it he should be carried (in the month of Jany. 1788) at midnight and laid down in the middle of the Street and there left to his fate. In this extremity I took a Lodging, and had him carried to it with some almost empty Trunks which the woman said contained every thing belonging to him. Upon examining them however some days after, they were found to contain nothing of any value; his Cloaths Linnen and every thing worth even a single shilling having been taken out. Upon my calling at the house and questioning the woman on this subject, she then said that her Husband Foulloy was a villain Deserved to be hanged; that he had run off, and carried away several things belonging to her, and that whilst Deane was in the House he had got Possession of the Keys of his Trunks, opened them, examined his Papers &c and taken out every thing which he thought proper without her knowledge and was gone to France; and she called up her Daughter (about 12 years old) to confirm the story who described to me some of the things which she had seen, the French man take away, and among them two.large Books of Accounts and writings, which I conclude were those, that he brought to you. When Deane came to have a little better use of his faculties he overlooked his Trunks, was Sensible of his Loss, and was particularly distressed by that of his different Papers, among which were many private accounts, unsettled with M. de Chaumont, Messr. Sabatier fils Despres & Cie. of Paris, and others, with Vouchers for money, &c., all of which he naturally concluded the French man had stolen in order to obtain money from those to whom they might be useful. I have  thought it necessary to give you this Statement of Facts within my own Knowledge.—For the rest, I do not believe that Deane in all his Distress had ever any Idea of selling any of his Papers, and most certainly after Foulloy came to a knowledge of him, he was never in a State of mind that could enable him to make any bargain or dispose of any thing: so that this Wretch could not have been justified in taking the Papers even if Deane had offered them to him.—As to the other Letter Books I do not believe that Deane ever had any other than what you have seen because he never complained to me of the loss of any greater number; but if there were any more Foulloy must have taken them with the others, for certainly there are none in Deane’s possession nor any other papers of the least importance.
Deane contrary to all expectation has in some degree recovered from the Complicated Disorders, of Dropsey, Palsey and Idiotism, though he is now subsisted and has been for a long time on a Charitable subscription, of which I paid him the last £10, about 3 weeks ago. I have not seen him since that time as he lives a little way out of Town; and when I do see him, I shall not venture to mention a Syllable to him respecting the Books sold to you by Foulloy, unless I have your particular permission. And you may always be assured, that if in any matter, in which you may honor me with your Confidence, I should be unable to serve you, I will at least take care that no indiscretion of mine shall do any harm.
I have not yet found a proper Conveyance for the other Letter, which I propose myself the honor of writing to you before your departure for America. The want of time obliges me now to Conclude by assuring you of the sincere respect & attachment with which I have the honor to be Dear Sir Your most faithful & Devoted Hubl. Servant.

Edwd. Bancroft

